          Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 1 of 24




                      IN THE UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     CRIMINAL NO.

T]NITED STATES OF AMERICA                            DATE FILED:

v.                                                   VIOLATIONS:


AAMIR RAINEY                                         18 U.S.C. $ 1343 (wire fraud - 9 Counts)
TONYA KERSEY                                         18 U.S.C. $ 641 (theft of public money   -
                                                     l Count)
                                                     18 U.S.C. S 1028A (aggravated identity
                                                     theft - 4 Counts)
                                                     18 U.S.C. $ 2 (aiding and abetting)
                                                     Notice of forfeiture


                                     INDICTMENT
                             COUNTS ONE THROUGH NINE

THE GRAND JURY CHARGES THAT:

              At all times material to this indictment:

                                       INTRODUCTION

              1.     On March 13,2020, the President declared the ongoing COVID-19

pandemic to be an emergency under Section 501(b) of the Robert T. Stafford Disaster Relief and

Emergency Assistance Act.

              2.      On March 27,2020, the Coronavirus Aid, Relief, and Economic Security

Act (CARES Act) was signed into law. The CARES Act created the PUA                   (Pandemic

Unemployment Assistance) program, which provides unemployment benefits to individuals not
          Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 2 of 24




eligible for regular unemployment compensation or extended unemployment benefits.

               3.      The PUA program is administered by the various states, including the

Commonwealth     of Pennsylvania, but its benefits are funded by the federal govemment.            In

Permsylvania, the Pennsylvania Department of Labor and Industry (PA DLI) administers the PUA

program, on behalf of the United States Department of Labor, which is responsible for overseeing

the PUA program. Other states, such as Louisiana and Tennessee likewise provide unemployment

insurance and PUA benefits to their citizens in a similar fashion. In the State of Louisiana, the

agency responsible for program oversight is the Louisiana Workforce Commission       (LWC). In the

State of Tennessee, the agency responsible for program oversight is the Department      of Labor &

Workforce Development (DLWD).

               4.      PA DLI requires that a PUA claim be made online via the PUA website,

https://pua.benefits.uc.pa.gov. The applicant must enter personal identification information (PII),

including name, date of birth, social security number, email address, telephone number, and a

physical address. An applicant must also answer a series of questions that enable the PA DLI to

determine the applicant's eligibility and payment amount. Once awarded PUA benefits, the

applicant must submit weekly certifications showing continuing       eligibility. While each    state

administers the application slightly differently, every state referenced in this indictment requires

that the application for PUA benefits as well as the weekly certifications be made online.

               5.      While each state administers its own PUA program, the application used by

each state is a standard online application form. The form consists       of 27 different    sections

including a range of questions within each section. Some of the questions ask for the applicant's

PII and biographical information while other questions deal with the applicant's eligibility for the
                Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 3 of 24




program and work history. An applicant must provide his or her current employment status and

answer     if he or she is able to accept a job if     offered.   If   the applicant cannot accept a job, the

applicant must provide a reason for not being able to accept            a   job.

                    6.      The applicant must also disclose       if they are unemployed as a result of a
pandemic or major disaster. If the applicant's employment has not been affected as a result of a

pandemic or major disaster, the applicant is not eligible for PUA benefits.                If the applicant's
employment has been affected by a pandemic or major disaster, the application must also note in

which state the applicant was affected by the pandemic or major disaster and the nature of the

pandemic or major disaster.

                    7.      In the 'self-certification' section of the application, the applicant must

answer questions regarding the nature and impact              of a pandemic or major disaster on the
applicant's employment status. First, the applicant must disclose the pandemic or major disaster

which affected the applicant's employment. An applicant is only eligible to receive weekly PUA

benefits   if   the applicant is unemployed for reasons related to the COVID-l9 pandemic. Second,

the applicant must disclose the date of the applicant's last day of work. Finally,            if the applicant

quit their job due to COVID-19, the applicant must supply a reason for quitting.

                    8.      As to all of these preceding questions, the applicant must "acknowledge that

I   understand that making            the certification is under penalty of perjury and intentional

misrepresentation in self-certiffing that I may fall in one or more of these categories is fraud."

                    9.      The applicant must also complete another certification, under penalty of

perjury, that     if offered a job,   the applicant must be able to accept it. An applicant must read and

understand the PUA Compensation Handbook, which indicates that any earnings must be reported
           Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 4 of 24




for each week     a person   works. The applicant must also certify once again as to the application that

"all information is true and complete" and that if the applicant provides false information the

applicant could be subject to criminal prosecution.

                  10.        If PA DLI or another state's administrative   agency approves an application

for PUA benefits, the applicant is then eligible to receive benefits in the form of checks, electronic

fund transfers, or debit cards, and the checks and debit cards are mailed via the United States Postal

Service to the physical address that appears on the application. When a state agency approves an

applicant's eligibility, the agency will also establish the applicant's period of benefits, amount of

weekly benefit, and maximum total benefit amount. However, even after this occurs, the applicant

will not be able to      receive the benefits unless the applicant performs the appropriate weekly

certifications.

                  11.        The recipient of PUA benefits receives a unique applicant number that

corresponds to the applicant's       initial application and weekly certifications. Payments for PUA are

based on a seven-day period,         from Sunday through Saturday. Thus, the benefits recipient must

certifu every seven days that he or she: a) was ready, willing and able to work each day; b) was

seeking full time employment; c) did not refuse any job offers or referrals; and, d) had reported

any employment during the week and the gross pay or other payments received. The weekly

certification is required to be completed in a timely manner. A delay in the weekly certification

could result in a delay or denial of funher payments.

                   12.       Defendant TONYA KERSEY resided         at2tl8 Haworth     Street,

Philadelphia, PA 19124.

                   13.       Defendant TONYA KERSEY was last employed in2017.
          Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 5 of 24




                14.     Defendant   AAMIR RAINEY resided at2ll8 Haworth        Street, Philadelphia,

PA 19124.

                15.     PA DLI records do not show any reportable employment for defendant

AAMIR RAINEY.

                                      THE SCHEME TO DEFRAUD.

                16.     From on or about May 15,2020 to on or about May 19, 2021, in the

Eastem District of Perursylvania, and elsewhere, defendants

                                          AAMIR RAINEY
                                                  and
                                          TONYA KERSEY

devised and intended to devise a scheme to defraud various state and federal agencies, and to

obtain money and property, specifically PUA benefits, by means of false and fraudulent

pretenses, representations, and promises.

                                      MANNER AND MEANS

                It was part of the scheme that:

                17.     Defendant AAMIR RAINEY and defendant TONYA KERSEY made false

statements on PUA applications and weekly re-certification forms to obtain federal PUA money

for which they were not eligible. Defendants RAINEY and KERSEY utilized some of the same

information, including out of state addresses, usernames, and answers to security questions, to file

multiple applications. Defendants RAINEY and KERSEY filed applications in numerous states to

include Pennsylvania, Louisiana, and Tennessee. Defendant RAINEY filed more than seventy

fraudulent applications in at least ten different states.

                18.     Once the applications were submitted, respective state agencies would mail
          Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 6 of 24




pre-loaded debit cards to the defendants AAMIR RAINEY and TONYA KERSEY at their address

of 2118 Haworth Street. Defendants RAINEY and KERSEY would then take                 possession of the

debit cards and file false weekly certifications to access the funds on the cards and to maintain

eligibility for future funds. Defendant KERSEY used the PUA debit cards to make direct

expenditures. Defendant RAINEY used the PUA debit cards                to make direct     expenditures,

transferred the funds from the cards to other accounts, and used the cards as a payment method on

third party applications.

                19.     On May 15,2020, defendant AAMIR RAINEY filed an application for

Pennsylvania PUA benefits under his own name. Defendant RAINEY also included his true and

lawful PII on the application to include his date of birth, sex, social security number, and residential

address. On the application, defendant   RAINEY falsely answered that he was unemployed          due to

the COVID-19 pandemic. In this application, defendant RAINEY also stated that his last day            of

work was April 5, 2018 and that he quit his job due to the COVID-l9 pandemic. Defendant

RAINEY also stated on the application that he quit his job due to a family member being diagnosed

with COVID-19 and that he was quarantined due to this diagnosis. After providing all of this false

information, defendant RAINEY certified that he had provided true and accurate information.

Defendant RAINEY then electronically submitted this application. Defendant RAINEY's

application was denied.

                20.     On February 14, 2021, defendant AAMIR RAINEY filed a                     second

application for Pennsylvania PUA benefits. On this application, defendant RAINEY falsely listed

June 9, 2020 as his last day of work. He also falsely stated that he expected to return to work on

May 7,2019, despite this retum date coming before his reported last day of work. On this
          Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 7 of 24




application, defendant RAINEY also reported that he had $6,750 of income in each quarter of

2020.

               21.     On May 79,2021, defendant AAMIR RAINEY filed a third application for

Pennsylvania PUA benefits. He falsely reported $12,590 in income for each quarter of 2020 and

that his last day of work was February 21,2020. He also falsely listed an employer in Pittsburgh,

Pennsylvania. As part of this application, defendant RAINEY also uploaded a fake SSN card and

a fake driver's license. Despite his three applications, defendant RAINEY did not receive any

benefits from Pennsylvania under these claims.

               22.     On June 27,2020, defendant AAMIR RAINEY filed an online application

for PUA benefits from the state of Tennessee with his true and lawful, name, sex, and date of birth.

On the application, defendant RAINEY provided a false social security number that was similar

to his social security number but changed by one digit, and falsely stated his residential address

was in Adams, Tennessee. Defendant RAINEY also falsely stated that his employment was

negatively affected by the COVID-l9 pandemic and his employment was affected by COVID-l9

in the state of Tennessee. As a result of these false statements and weekly certifications that he

was willing and able to accept a job and work at any time, defendant RAINEY received PUA

benefits in the amount of approximately $13,980.

               23.     On June 18,2020, defendant AAMIR RAINEY filed an online application

for PUA benefits from the state of Louisiana with his true and lawful, name, sex, date of birth and

social security number. However, on the application, defendant RAINEY falsely listed his

residential address as 3188 Adam Road in Hahnville, Louisiana. Defendant RAINEY also falsely

stated that he was affected by the COVID-19 pandemic in Louisiana and that his last day of work
            Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 8 of 24




in Louisiana was June 7, 2020 despite never having worked in Louisiana. Defendant RAINEY

also falsely stated on the application that his place of employment was closed due to the COVID-

19 pandemic despite not having a place of employment in the state of Louisiana.

                24. Also on June 18, 2020, defendant AAMIR                  RAINEY filed another

application for PUA benefits from the state of Louisiana with his true and lawful, name, sex, date

of birth and social security number. However, in this second Louisiana application, defendant

RAINEY falsely listed his residential address as being in Texas. On this second application,

defendant RAINEY also falsely listed his last day of work as     April 1,2027 and he stated that he

was unemployed because a member of his household had contracted         COVID-I9.

                25.     On October 29,2020, defendant AAMIR RAINEY filed a third application

for PUA benefits from the state of Louisiana with his true and lawful, narne, sex, date of birth and

social security number. On this application, defendant RAINEY provided the same information,

including the same false statements, as he did on his first Louisiana application.

               26. On February 17, 2021, defendant AAMIR RANEY filed a fourth
application for PUA benefits from the state of Louisiana with his true and lawful, name, sex, date

of birth and social security number. On this application, defendant RAINEY falsely indicated that

he was working full time. However, later in the application, he falsely stated that his last day    of

work was September 5,2020 and that he quit his job because COVID-I9 closed his workplace.

               27   .   As a result of these false statements and weekly false certifications in which

defendant   AAMIR RAINEY attested that     he was available and able to work at any time, defendant

RAINEY received approximately $6,791 dollars in PUA benefits from Louisiana.

                28.     On May 17,2020, defendant TONYA KERSEY submitted an application
          Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 9 of 24




for Perursylvania PUA benefits. On the application, defendant KERSEY supplied her true               and

la*ful PII, including   her name, date of birth, and social security number. On the application,

defendant KERSEY stated that her last day of employment was June     2I,2017      and falsely indicated


that she was unemployed due to the COVID-l9 pandemic. This application was denied on or about

May 25,2020.

               29.      On May 26, 2020, defendant TONYA KERSEY submitted a                     second

application for Pennsylvania PUA benefits with her true and lawful PII, including her name, date

of birth, and social security number. This application was almost identical to her first application

except that defendant KERSEY changed the date of her last day of employment from Iune 27,

2017 to March 14,2020, which was also false.

               30. On July 25, 2020, defendant TONYA                KERSEY submitted            a   third

application for Pennsylvania PUA benefits. Defendant KERSEY entered       a   fictitious social security

number which was formed by moving around some of the numbers of her actual social security

number. On this application, defendant KERSEY falsely indicated that her last day of employment

was May 9,2020 and that she was unemployed due to the COVID-l9 pandemic. Defendant

KERSEY also stated on the application she was unable to accept employment due to a lack of

transportation. However, on later questions     in the application and in weekly certifications,
defendant KERSEY stated that she was willing and able to start working at any time         if offered a
job. As a result of these false statements, this claim was approved. A US Bank debit card was

mailed to defendant KERSEY at her address. However, defendant KERSEY failed to make the

appropriate weekly certifications and did not receive any benefits from this claim.

               31.      On June 25, 2020, defendant TONYA KERSEY submitted her first
         Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 10 of 24




application for Louisiana PUA benefits. On the application, defendant KERSEY falsely supplied

a Louisiana address of 3188 Adam Road in Hahnville, Louisiana for her residential address.

Defendant KERSEY also falsely stated on the application that she had not applied for

unemployment benefits in any other state despite having previously submitted two applications in

Pennsylvania. Defendant KERSEY falsely listed her last day of work as April 7,2020. Defendant

KERSEY also falsely stated that she was unemployed due to COVID-I9 because her workplace

had shut down due to COVID-l9. Defendant KERSEY also stated that she was unable to work

due to a lack of transportation. However, defendant KERSEY certified on the application and on

weekly certifications that she was ready and able to work at arry time     if   offered a job despite

previously saying on the application that she could not work due to a lack of transportation.

               32.     On September 3, 2020, defendant TONYA KERSEY submitted a second

application for Louisiana PUA benefits. Once again, defendant KERSEY submitted a false

Louisiana address of 3188 Adam Road in Hahnville, Louisiana, for her residential address and

falsely claimed that she was affected by the COVID-19 pandemic in Louisiana. Additionally, on

this application, defendant KERSEY supplied a social security number that did not match her true

social security number, provided a false last day of employment of June 9, 2020, and falsely

claimed that her last employment was with local government in Louisiana. As a result of the

fraudulent applications and weekly certifications, defendant KERSEY received approximately

$4,456.00 in PUA benefits.

               33.     On July 23,2020, defendant TONYA KERSEY submitted a Tennessee

application for PUA benefits. On this application, defendant KERSEY falsely stated that she had

a residential address in the   city of Adams, Tennessee, and that her employment was affected by


                                                 l0
         Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 11 of 24




COVID-19 in the state of Tennessee. As a result of these false statements and others, defendant

KERSEY's Tennessee application was approved and        a debit card was   mailed to 2118 Haworth in

Philadelphia. While defendant KERSEY received and possessed the card, she was unable to access

her eligible benefits on the card because she failed to make the appropriate weekly certifications.

                                         THE WIRINGS

               34.     On or about each of the dates set forth below, in the Eastern District of

Pennsylvania, and elsewhere, having devised and intending to devise this scheme, the defendants,

                                        AAMIR RAINEY
                                               and
                                       TONYA KERSEY

for the purpose of executing the scheme described above, caused to be transmitted by means of

wire communication in interstate commerce the signals and sounds described below,              each

transmission constituting a separate count:


    COUNT               DATE                                DESCRIPTION
      ONE             0s11s12020       Wire communications between an electronic device in
                                       Philadelphia, Pennsylvania and a server in California to
                                       submit an electronic application for PUA benefits from the
                                       state of Pennsylvania

      TWO             06127t2020       Wire communications between an electronic device in
                                       Philadelphia, Pennsylvania and a server in Florida to
                                       submit an electronic application for PUA benefits from
                                       the state of Tennessee.

     THREE            0s11712020       Wire communications between an electronic device in
                                       Philadelphia, Pennsylvania and a server in California to
                                       submit an electronic application for PUA benefits from
                                       the state of Pennsylvania.

     FOUR             0612512020       Wire communications between an electronic device in
                                       Philadelphia, Pennsylvania and a server in Florida to
                                       submit an electronic application for PUA benefits from
                                       the state of Louisiana.

                                                1l
 Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 12 of 24




FIVE          0712312020           Wire communications between an electronic device in
                                   Philadelphia, Pennsylvania and a server in Florida to
                                   submit an electronic application for PUA benefits from
                                   the state of Tennessee.

       All in violation of Title   18, United States Code, Section 1343.




                                           12
          Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 13 of 24




                                COUNTS SIX THROUGH NINE

THE GRAND.IURY FURTHER CHARGES THAT:

                l.     Paragraphs   I through   15 of Counts One through Five are incorporated

herein.

                               THE SCHEME TO DEFRAUD

               2.      From on or about May 75,2020 to on or about May 19, 2021, in the

Eastem District of Pennsylvania, and elsewhere, defendant

                                        AAMIR RAINEY

devised and intended to devise a scheme to defraud various state and federal agencies, and to

obtain money and property, specifically PUA benefits, by means of false and fraudulent

pretenses, representations, and promises.

                                    MANNER AND MEANS

               It was part of the scheme that:

               3.      Defendant AAMIR RAINEY, acting without authority, obtained and used

in applications for PUA benefits in several states, the names, dates of birth, and social security

numbers of other persons.

               4.      On June 6,2020, defendant AAMIR RAINEY filed an application for

Pennsylvania PUA benefits in the name of S.H. Defendant RAINEY possessed and used,

without lawfirl authority, S.H's name, date of birth, and social security number to fill out the

application. Defendant RAINEY also made false statements to fill out the remaining portions of

the application. However, defendant RAINEY listed his true address, 21 18 Haworth Street in

Philadelphia, as the mailing address on the application.


                                                  13
         Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 14 of 24




                5.     Defendant AAMIR RAINEY's fraudulent application in S.H.'s name was

eventually approved and defendant RAINEY made the required weekly certifications in order to

receive benefits. As a result of his false statements in the S.H. application and weekly

certifications, defendant RAINEY received PUA benefits of approximately $6,360 from

Pennsylvania.

                6.     On June 9,2020, defendant AAMIR RAINEY filed a PUA application in

Pennsylvania under a fictitious name. To submit this application under this fictitious name,

defendant RAINEY possessed and used without lawful authority the address, date of birth, and

social security number of an individual named F.D. As the result of this fraudulent application

and subsequent false weekly certification, defendant RAINEY received approximately $390        in

Pennsylvania PUA benefits.

                7.     On June 9,2020, defendant AAMIR RAINEY also filed an application for

Pennsylvania PUA benefits using E.H's name, date of birth, and social security number without

lawful authority. Defendant RAINEY populated the entire application with false information

and subsequently made false statements when doing the weekly certifications. As a result of the

fraudulent E.H application and weekly certifications, defendant RAINEY received

approximately $8,745 in PUA benefits from Pennsylvania.

                8.     On June 12,2020, defendant AAMIR RAINEY submitted an application

for Pennsylvania PUA benefits under his name but using W.B.'s social security number. On this

application, defendant RAINEY falsely stated that his last day of work was March 9,2020 and

that he quit his job due to COVID-19 because he had a family member contract COVID and had

to care for the family member. On June 15,2020, defendant RAINEY edited this same


                                                 l4
         Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 15 of 24




application, but keeping it in his name with W.B.'s social security number. On the June l5

version of this application, defendant RAINEY falsely listed his last day of work as February 3,

2020 and stated that he was unable to work due to a lack of transportation. Defendant RAINEY

stated he was able to work, despite noting on the applications themselves he could not work due

to a lack of transportation. As a result of these fraudulent applications and weekly certifications,

defendant RAINEY received approximately $10,125 in benefits from Pennsylvania.

                                         THE WIRINGS

               9.      On or about each of the dates set forth below, in the Eastern District of

Pennsylvania, and elsewhere, having devised and intending to devise this scheme, the defendant,

                                        AAMIR RAINEY

for the purpose of executing the scheme described above, caused to be transmitted by means of

wire communication in interstate commerce the signals and sounds described below,               each

transmission constituting a separate count:



    COUNT               DATE                                  DESCRIPTION
       SIx            0610612020        Wire communications between an electronic device in
                                        Philadelphia, Pennsylvania, utilized by Aamir RAINEY
                                        and a server in California to submit an electronic PUA
                                        application for PUA benefits from the state of Pennsylvania
                                        under the name of S.H

     SEVEN            0610912020        Wire communications between an electronic device in
                                        Philadelphia, Pennsylvania, utilized by Aamir RAINEY
                                        and a server in California to submit an electronic PUA
                                        application for PUA benefits from the state of
                                        Pennsylvania under a fictitious name




                                                 l5
  Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 16 of 24




EIGHT          0610912020           Wire communications between an electronic device in
                                    Philadelphia, Pennsylvania, utilized by Aamir RAINEY
                                    and a server in California to submit an electronic PUA
                                    application for PUA benefits from the state of
                                    Pennsylvania under the name of E.H.

NINE           0611212020           Wire communications between an electronic device in
                                    Philadelphia, Pennsylvania, utilized by Aamir RAINEY
                                    and a server in California to submit an electronic PUA
                                    application for PUA benefits from the state of
                                    Pennsylvania under the name of Aamir RAINEY but
                                    using the PII of W.B.



        All in violation of Title   18, United States Code, Section 1343.




                                            t6
         Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 17 of 24




                                          COUNT TEN

THE GRAND JURY FURTHER CHARGES THAT:

               At all times relevant to this indictment:

               1.     Paragraphs 1 through 15 and 17 through 33 of Counts One Through Five

are incorporated herein,

               2.     From on or about May 15,2020, to on or about May 19,2021, in the

Eastern District of Pennsylvania, and elsewhere, defendants

                                        AAMIR RAINEY
                                                and
                                        TONYA KERSEY

did knowingly steal and convert to their use or the use of another money or a thing of value of the

United States, specifically, Pandemic Unemployment Assistance funds under the care of the

United States Department of Labor, in a value exceeding $1,000.

               In violation of Title 18, United States Code, Sections 641and2.




                                                 t7
         Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 18 of 24




                                        COUNT ELEVEN

THE GRAND JURY FURTHER CHARGES THAT:

               At all times relevant to this indictment:

               1.      Paragraphs 1 through 15 of Counts One through Five, and paragraphs       3


through 5 of Counts Six through Nine, are incorporated herein.

               2.      On or about June 6, 2020, in the Eastem District of Pennsylvania, and

elsewhere, defendant

                                        AAMIR RAINEY

knowingly and without lawful authority possessed and used a means of identification of another

person, that is, the name, social security number, and date of birth of S.H., during and in relation

to wire fraud as charged in Count Six and theft of public money as charged in Count Ten.

               In violation of Title 18, United States Code, Sections 1028A(a)(1), (c)(1), and
(cX5).




                                                 18
         Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 19 of 24




                                        COUNT TWELVE

THE GRAND JURY FURTHER CHARGES THAT:

               At all times relevant to this indictment:

               1.      Paragraphs 1 through 15 of Counts One through Five, and paragraph 6       of

Counts Six through Nine, are incorporated herein

               2.      On or about June 9, 2020, in the Eastern District of Pennsylvania, and

elsewhere, defendant

                                        AAMIR RAINEY

knowingly and without lawlul authority possessed and used a means of identification of another

person, that is, the name, social security number, and date of birth of F.D., during and in relation

to wire fraud as charged in Count Seven and theft of public money as charged in Count Ten.

               In violation of Title 18, United States Code, Sections 102SA(a)(1), (c)(1) and
(cXs).




                                                 19
         Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 20 of 24




                                      COUNT THIRTEEN

THE GRAND JURY FURTHER CHARGES THAT:

               At all times relevant to this indictment:

               1.      Paragraphs 1 through 15 of Counts One through Five, and paragraph 7       of

Counts Six through Nine, are incorporated herein

               2.      On or about June 10, 2020, in the Eastern District of Pennsylvania, and

elsewhere, defendant

                                        AAMIR RAINEY

knowingly and without lawful authority possessed and used a means of identification of another

person, that is, the name, social security number, and date of birth of E.H., during and in relation

to wire fraud as charged in Count Eight and theft of public money as charged in Count Ten.

               In violation of Title 18, United States Code, Sections 1028A(a)(1), (c)(1) and
(cXs).




                                                 20
         Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 21 of 24




                                      COUNT FOURTEEN

THE GRAND JURY FURTHER CHARGES THAT:

               At all times relevant to this indictment:

                1.     Paragraphs   I through   15 of Counts One through Five, and paragraph 8     of
Counts Six through Nine, are incorporated herein

               2.      On or about June 12,2020 and June 15,2020, in the Eastern District      of
Pennsylvania, and elsewhere, defendant

                                        AAMIR RAINEY

knowingly and without lawful authority possessed and used a means of identification of another

person, that is, the social security number and date of birth of W.B., during and in relation to

wire fraud as charged in Count Nine and theft of public money as charged in Count Ten.

               In violation of Title 18, United States Code, Sections 102SA(a)(1), (c)(l) and
(cXs).




                                                  2t
           Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 22 of 24




                                       NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                 At all times relevant to this indictment:

                 1   .   As a result of the violations of Title 1 8, United States Code, Sections, 64 1 ,

and 1343, as set forth in this indictment, defendants

                                             AAMIR RAINEY
                                                       and
                                             TONYA KERSEY

shall forfeit to the United States of America any property that constitutes, or is derived from,

proceeds traceable to the commission of such offenses, including, but not limited to, the sum                of
$50,847.

                2.       If   any of the property subject to forfeiture, as a result of any act or

omission of the Defendant:

                         (a)       cannot be located upon the exercise ofdue diligence;

                         (b)       has been transferred or sold to, or deposited   with,   a   third pary;

                         (c)       has been placed beyond the     jurisdiction of the Court;

                         (d)       has been substantially diminished in value; or

                         (e)       has been commingled       with other property which cannot be divided

                                   without difficulty;

it is the intent of the United   States, pursuant to   Title 28, United States Code, Section zail@)

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the Defendant up to the value of the properly subject to forfeiture.




                                                       22
          Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 23 of 24




                All pursuant to Title 28, United   States Code, Section 2461(c) and   Title   18, United


States Code, Section 98 I (a)(1 )(C).




                                                        A TRUE BILL:




                                                        GRAND JURY FOREPERSON




JENNIFER ARBITTIER WILLIAMS
ACTING UNITED STATES ATTORNEY




                                                   L3
                                                                                      3
                                a
                     I          -ti
                 E              aa                         rJ
                                hF_                        :E                  tl
           ,9E       I                                     Ed
           ls               ,-;- 7=
                            € lr (-,1 -
                                                                               2
                     I
                                                           -             rdEl'!i
                            cs;h                                         A)
           Fe               ingoorO                        z       BU
ttr        E+                                              -l      HO
P.         Fo            z h:E;                            frl
J-                       A?GF                              H
@                          caaoq    Er  (r'r   ,,          \-/   lu            if
                         =
                         E'xrP      9.fi       e    -lu    a
                                                                 E Uil
                                                                 IH(hE
           FI                                              -l    l=. s.
                                                                 tRbr/]        r!
      o
      (D
                         le3 i6 9E 9L
                                   t7k                           l=dE
      x-
                                                                 l-O\J
                                                                 l\-,/   +
           l,h           +s=[si B= EF ?.                   E                   -
                                                                               q,
                                -= AF                      V)    IZ' 'ci
           UI            $r*Ff       >              brl
           tl            Eaia E                -                 lr: gE
                                                                 IE€A
                         tD g=b         r
                                                    d2ts                       H
           l'l              9UH
                            (D-=\o                                       PDA
           NI                                       EE     E
                                                           E
                            S.f T       s                  trl           Eg
                           @+lE                            F                   I
                                                                               'J\J
                            l^+                            l-i
           l                    .s. U   .9                 o                   Fi
           ,l*                  RE
                E               E.P
                                e
      Case 2:21-cr-00356-WB Document 1 Filed 09/07/21 Page 24 of 24
